 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   SHEA J. KENNY
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                2:18-cr-00100-JAM
12                   Plaintiff,
                                                              FINAL ORDER OF FORFEITURE
13           v.
14   SCOTT STEPHEN HOWARD,
15                   Defendants.
16

17           On or about March 29, 2021, this Court entered a Preliminary Order of Forfeiture pursuant to the

18 provisions of 18 U.S.C. § 2253(a), based upon the guilty plea and factual basis entered by defendant Scott

19 Stephen Howard, forfeiting to the United States the following property:

20                   a.      Samsung Cellphone, model: SM-G-900A, IMEI 35469106630095;

21                   b.      MPC ClientPRO Desktop Computer, model: D915GX-HYB, S/N: 400 4961

22                           0001; and

23                   c.      Toshiba Laptop Computer, S/N: 62042570P.

24           Beginning on March 30, 2021, for at least 30 consecutive days, the United States published notice

25 of the Court’s Order of Forfeiture on the official internet government forfeiture site www.forfeiture.gov.

26 Said published notice advised all third parties of their right to petition the Court within sixty (60) days from

27 the first day of publication of the notice for a hearing to adjudicate the validity of their alleged legal interest

28 in the forfeited property.
                                                            1                                 Final Order of Forfeiture
 1          The United States sent direct written notice by certified mail to the following individuals known to

 2 have an alleged interest in the property:
                  a. Sabrina Franklin: A notice letter was sent via certified mail to Sabrina Franklin at 536
 3                    Forbes Ave #4, Yuba City, CA 95991-4430 on April 12, 2021. The PS Form 3811
                      (certified mail “green card” showing delivery of mail) was signed on April 19, 2021.
 4

 5                  b. Sally Howard: A notice letter was sent via certified mail to Sally Howard at 536 Forbes
                       Ave #4, Yuba City, CA 95991-4430 on April 12, 2021. The PS Form 3811 (certified
 6                     mail “green card” showing delivery of mail) was signed on April 19, 2021.
 7                  c. Thomas Lekas: A notice letter was sent via certified mail to Thomas Lekas at 536
                       Forbes Ave #4, Yuba City, CA 95991-4430 on April 12, 2021. The PS Form 3811
 8
                       (certified mail “green card” showing delivery of mail) was signed on April 19, 2021.
 9          The Court has been advised that no third party has filed a claim to the subject property, and the time
10 for any person or entity to file a claim has expired.

11          Accordingly, it is hereby ORDERED and ADJUDGED:
12          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,
13 and interest in the above-listed property pursuant to 18 U.S.C. § 2253(a), including all right, title, and

14 interest of Scott Stephen Howard, Sabrina Franklin, Sally Howard and Thomas Lekas.

15          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the
16 United States of America.

17          3.      The U.S. Marshals Service shall maintain custody of and control over the subject property
18 until it is disposed of according to law.

19          SO ORDERED.
20

21

22    Dated: July 15, 2021                           /s/ John A. Mendez
                                                     THE HONORABLE JOHN A. MENDEZ
23                                                   UNITED STATES DISTRICT COURT JUDGE
24

25

26

27

28
                                                           2                                 Final Order of Forfeiture
